229 S.W.3d 133 (2007)
Vicky A. CARROLL, Plaintiff/Respondent,
v.
Debra A. JOVANOVIC, Defendant, and
Progressive Classic Insurance Company, Defendant/Appellant.
No. ED 88350.
Missouri Court of Appeals, Eastern District, Division One.
May 9, 2007.
Motion for Rehearing and/or Transfer Denied June 19, 2007.
Application for Transfer Denied August 21, 2007.
Daniel E. Wilke, Wilke & Wilke, St. Louis, MO, for Appellant.
Matthew C. Casey, Casey & Devoti, P.C., St. Louis, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., and MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 19, 2007.

ORDER
PER CURIAM.
Progressive Classic Insurance Company (Progressive) appeals from the judgment in favor of Vicky A. Carroll (Carroll) entered by the trial court upon the granting of Carroll's motion for summary judgment on Carroll's contract claim based on uninsured motorist coverage provided by Progressive.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, *134 and find the claim of error to be without merit. Upon de novo review, we find no genuine issue of material fact or error of law. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).